***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   MARIA MOULTHROP v. CONNECTICUT STATE
           BOARD OF EDUCATION
                (AC 43781)
                     Suarez, Clark and DiPentima, Js.

                                  Syllabus

The plaintiff, a former elementary school principal, appealed to the trial
   court from the decision by the defendant, pursuant to statute (§ 10-
   145b (i) (2)), revoking her initial educator and professional educator
   certificates after an investigation determined that she was involved in
   and responsible for cheating that occurred on a schoolwide basis during
   the administration of the Connecticut Mastery Test. The trial court found
   that the record contained substantial evidence that the plaintiff directly
   participated in a portion of the cheating, and knew that cheating was
   taking place during the administration of the test and did not stop it.
   The court rendered judgment dismissing the appeal, and the plaintiff
   appealed to this court, claiming, inter alia, that there was no substantial
   evidence to support the finding that she was directly involved in or was
   responsible for the cheating. Held that, upon this court’s plenary review
   of the record, the briefs and the arguments of the parties, the judgment
   of the trial court was affirmed, and this court adopted the trial court’s
   thorough and well reasoned memorandum of decision as a proper state-
   ment of the facts and the applicable law on the issues.
             Argued May 19—officially released June 29, 2021

                            Procedural History

   Appeal from the decision by the defendant revoking
the plaintiff’s initial educator and professional educator
certificates, and for other relief, brought to the Superior
Court in the judicial district of New Britain and tried
to the court, Cordani, J.; judgment for the defendant,
from which the plaintiff appealed to this court.
Affirmed.
   John M. Gesmonde, for the appellant (plaintiff).
  Kerry Anne Colson, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Clare E. Kindall, solicitor general, for the
appellee (defendant).
                          Opinion

  PER CURIAM. The plaintiff, Maria Moulthrop,
appeals from the judgment of the trial court dismissing
her administrative appeal from the decision of the
defendant, the Connecticut State Board of Education
(board), revoking her initial educator and professional
educator certificates.1 On appeal, the plaintiff claims
that the court erred by concluding that she failed to
establish that the board’s decision (1) was predicated
on constitutional and statutory violations, and (2) was
clearly erroneous in view of the reliable, probative and
substantial evidence in the whole record. We affirm the
judgment of the trial court.
   The record discloses the following relevant facts. The
plaintiff was employed by the Waterbury Board of Edu-
cation as the principal of Hopeville Elementary School
(Hopeville) from 1996 until she resigned in December,
2011. The issues in the present appeal center on the
Connecticut Mastery Test2 (mastery test) that was
administered at Hopeville in the spring of 2011. The
performance of the Hopeville students on the mastery
test prior to 2011 could best be characterized as strug-
gling, with fluctuating failing and nonfailing results. The
test scores for the Hopeville students in the spring of
2011, however, were higher than those of any other
public school in Waterbury, higher than the statewide
averages for all students, and substantially higher than
the scores for Hopeville students in prior years. The
unusual change in the test scores of Hopeville students
prompted an investigation by the state Department of
Education (department) that led to the determination
that cheating had occurred in the administration of the
mastery test at Hopeville in the spring of 2011. Data
analysis revealed that the 2011 test scores were the
result of adult interference with the test on a schoolwide
scale. Evidence that cheating occurred during the
administration of the spring, 2011 mastery test at Hope-
ville is overwhelming; the plaintiff does not challenge
that determination. The plaintiff, however, challenges
the board’s determination that she was involved in, and
was responsible for, the cheating that occurred.
   On the basis of the department’s investigation and
pursuant to General Statutes § 10-145b (i) (2), the board
issued an administrative complaint seeking to revoke
the plaintiff’s initial educator certificate and profes-
sional educator certificate. A hearing officer conducted
an evidentiary hearing over nine days from 2016 through
2018 and issued a proposed decision in October, 2018.
The hearing officer found that the plaintiff was responsi-
ble for personally committing sundry breaches of secu-
rity in connection with the administration of the 2011
mastery test at Hopeville or knowingly allowing others
in her school to do so. The hearing officer submitted
a report to the board recommending that the plaintiff’s
professional educator’s certificate be revoked and that
her initial educator’s certificate be placed on probation
with special conditions. On February 6, 2019, the board
adopted the decision of the hearing officer in all
respects, except that it revoked both of the plaintiff’s
educator certificates.
   The plaintiff appealed to the Superior Court, claiming
that there was no substantial evidence to support the
finding that she was directly involved in the cheating
on the spring, 2011 mastery test or that she was respon-
sible for the schoolwide cheating on that test. She also
claimed that she was denied her constitutional and stat-
utory rights during the investigation and hearing. The
court found that the record contains substantial evi-
dence that the plaintiff directly participated in a portion
of the cheating and that she knew that cheating was
taking place during the administration of the mastery
test and did not stop it. The court also concluded that
the plaintiff failed to establish that the board’s decision
(1) violated any constitutional or statutory provision,
(2) was in excess of its statutory authority, (3) was
made upon unlawful procedure, (4) was affected by
other error of law, (5) was clearly erroneous in view
of the reliable, probative, and substantial evidence in
the whole record, or (6) was arbitrary or capricious,
or characterized by an abuse of discretion or a clearly
unwarranted exercise of discretion. See General Stat-
utes § 4-183 (j). The court dismissed the plaintiff’s
appeal.
   Our plenary review of the record and the proceedings
in the trial court, as well as the briefs and arguments
of the parties on appeal, persuades us that the judgment
of the trial court should be affirmed. We, therefore,
adopt the trial court’s thorough and well reasoned mem-
orandum of decision as a proper statement of the facts
and the applicable law on the issues. See Moulthrop v.
Connecticut State Board of Education, Superior Court,
judicial district of New Britain, Docket No. CV-19-
6051413-S (December 18, 2019) (reprinted at 205 Conn.
App.      ,     A.3d      ). Any further discussion of the
issues by this court would serve no useful purpose. See,
e.g., Woodruff v. Hemingway, 297 Conn. 317, 321, 2
A.3d 857 (2010); Pellecchia v. Killingly, 147 Conn. App.
299, 302, 80 A.3d 931 (2013).
      The judgment is affirmed.
  1
    The plaintiff held an initial educator certificate that permitted her to
teach prekindergarten through twelfth grade. She also held a professional
educator certificate that permitted her to be an administrator in a school. See
General Statutes § 10-145b (governing issuance and revocation of teaching
certificates).
  2
    The Connecticut Mastery Test is a statutorily mandated, statewide, stan-
dardized test used for the purpose of measuring student achievement in
reading, language arts, and mathematics. See General Statutes § 10-14n.